Citation Nr: 0932112	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-40 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from January 1954 to April 1957.  The 
Veteran died in July 2003

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2005, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board remanded the case for additional 
development in July 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  At the time of his death, the Veteran was not service 
connected for any disability, nor had he filed for service 
connection for any disability in his lifetime.

3.  The Veteran died in July 2003 as a result of chronic 
obstructive pulmonary disease with other significant factors 
including cardiomyopathy and arteriosclerotic heart disease.  

4.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
letters from the RO dated in March 2004 and August 2006.  
Those letters notified the appellant of VA's responsibilities 
in obtaining information to assist in completing her claim 
and identified her duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Board finds that the March 2004 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp, 
supra.  At the time of his death the Veteran was not service 
connected for any disability, nor had he filed for service 
connection for any disability in his lifetime.  The record 
shows the appellant was informed about the information and 
evidence not of record that was necessary to substantiate her 
claim, the information and evidence VA would seek to provide, 
and the information and evidence she was expected to provide. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in August 2006.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Although the record shows a June 
2009 supplemental statement of the case was returned to VA as 
undeliverable, the document is shown to have been mailed to 
the appellant at her then address of record and to her 
service representative.  VA regulations provide that notice 
means written notice sent to a claimant or payee at his or 
her latest address of record.  38 C.F.R. § 3.1(q) (2008).  
The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195, 199 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  For claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  See 38 C.F.R. 
§ 3.300 (2008).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 
2005). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis associated with chronic obstructive 
pulmonary disease.  Hospital records show the Veteran was 
treated for active rheumatic fever with heart involvement 
(carditis) from May to July 1954.  On admission, there was no 
cardiac enlargement, murmurs or arrhythmia.  An 
electrocardiogram (EKG) revealed a PR interval of .22 on 
admission; however, the EKG returned to normal within four 
days.  No lung pathology was noted during that 
hospitalization.  No lung or heart abnormalities were noted 
upon separation examination in March 1957.  Service records 
show the Veteran's naval occupations included fireman 
apprentice, fireman, pipe fitter, and ship fitter.

Records show the Veteran died in July 2003.  The certificate 
of death listed the cause of death as chronic obstructive 
pulmonary disease (COPD).  Other significant conditions noted 
to have contributed to his death, but not resulting in the 
underlying cause, were cardiomyopathy, arteriosclerotic heart 
disease, and hypothyroid.  An autopsy was not performed.

The appellant contends that the Veteran's COPD was in fact 
caused by asbestos exposure from working in the boiler rooms 
while in the Navy.  She testified that he informed her that 
he contracted rheumatic fever while in the service and 
asserted that rheumatic fever developed into valvular heart 
disease, thus contributing to his death.  She testified that 
he worked at J. L. Hudson, as a mechanic, after military 
service up and until his retirement at the age of 42.

Private medical records dated from 1987 to 2003 include 
diagnoses of COPD, emphysema, bronchitis, coronary artery 
disease, coronary artery bypass grafting, and a history of 
rheumatic fever.  It was noted the Veteran had an 80-pack-
year smoking history.  Other reports noted 60 and 90-pack 
year smoking histories.

In an August 2003 statement the Veteran's treating physician, 
D.A.G., M.D., opined that his COPD was as likely as not 
related to asbestos exposure as a result of being a boiler 
technician in the Navy.  He also stated that he "suffered 
from rheumatic valvular heart disease which he apparently 
picked up while serving in the Armed Forces."  He further 
noted that coronary artery disease and an ischemic 
cardiomyopathy were related to his death, but that the 
primary mechanism of death was his chronic lung disease and 
secondary pulmonary hypertension, which he believed "may 
very well have been related to asbestos exposure."  

A September 2004 VA medical statement, in essence, noted the 
physician was unable to render an opinion as to whether the 
Veteran's current valvular disease and heart condition were 
related to his rheumatic fever.  The physician, however, 
incorrectly stated that the Veteran was service connected for 
valvular heart disease.  It was further noted that the 
Veteran's COPD was not likely related to his possible 
exposure to asbestos during active service.  The physician 
stated that there was no objective evidence of asbestosis in 
the available reports of chest X-rays and medical records.  
In a June 2009 statement the physician noted, in essence, 
that there was no evidence of rheumatic valvular disease in 
the Veteran's medical records and no identifying clinical 
features or laboratory or radiological findings indicative of 
asbestos exposure.  It was the physician's opinion that the 
Veteran's mitral and tricuspid regurgitation were likely 
related to ischemic cardiomyopathy and his heart disorder 
identified as a contributory cause of death was not likely 
related to rheumatic valvular disease.  It was noted his COPD 
was most likely due to his smoking history (identified as an 
80-pack year smoking history) and was not likely related to 
possible asbestos exposure.  

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established for VA 
compensation purposes.  The evidence shows the Veteran died 
in July 2003 as a result of chronic obstructive pulmonary 
disease with other significant factors including 
cardiomyopathy and arteriosclerotic heart disease.  The 
Veteran's tobacco use during active service may not be 
considered for compensation purposes and his exposure to 
asbestos during service has, in essence, been conceded.  The 
Board finds, however, that the September 2004 and June 2009 
VA medical opinions are persuasive that any such asbestos 
exposure during service did not result in a diseases that 
either caused or contributed to the Veteran's death.  The 
September 2004 and June 2009 opinions are shown to have been 
based upon a review of the complete record and to have been 
based upon adequate medical rationale.  The physician 
specifically found that there was no evidence of rheumatic 
valvular disease nor clinical features or laboratory or 
radiological findings indicative of a disease related to 
asbestos exposure.  

The Board further finds that although the August 2003 opinion 
of Dr. D.A.G. is competent, it warrants a lesser degree of 
probative weight than the September 2004 and June 2009 VA 
medical opinions.  While Dr. D.A.G. is shown to have belonged 
to the medical group from which the Veteran had apparently 
received treatment since 1981, the provided opinion is not 
shown to have been based upon any demonstrated earlier 
treatment by Dr. D.A.G., or to have been based upon a review 
of any other evidence of record, nor to have included any 
rationale in support of the statements indicating that a 
diagnosis of rheumatic valvular heart disease had been 
provided or that chronic lung disease and secondary pulmonary 
hypertension may have been related to asbestos exposure.  The 
Board further finds that the use by Dr. D.A.G. of the phrase 
"may very well have been related to asbestos exposure" is 
too speculative to be of any probative value.  The Court has 
held that medical opinions stating only the possibility of 
medical causation are too general and inconclusive to well 
ground a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).

While the appellant may sincerely believe that the Veteran's 
cause of death developed as a result of active service, she 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, her claim for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


